                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 JILL DUCAT, ET AL.,

                   Plaintiffs,
                                                        Case Action No. 4:21-cv-10174-TSH
 v.

 ETHICON, INC.

                   Defendant.


                     AMENDED COMPLAINT AND JURY DEMAND

        Jill Ducat (“Ms. Ducat”) and Douglas Ducat (“Mr. Ducat”) hereby amend their complaint

against Defendant Ethicon, Inc. (“Ethicon”) and for their amended complaint state as follows:

                                           PARTIES

        1.     Ms. Ducat is an individual residing at 16 Heard Street, Auburn MA 01501.

        2.     Mr. Ducat is an individual residing at 16 Heard Street, Auburn MA 01501.

        3.     Ethicon is a New Jersey corporation with its principal place of business in

Somerville, New Jersey. Ethicon manufactures a product called Gynecare Gynemesh PS Porlene

Mesh (“Gynemesh”).

                                             FACTS

        4.     Ms. Ducat is a 57 year old woman. In November 2002, Ms. Ducat went to St.

Vincent Hospital (“St. Vincent”) for a consultation for ovarian cysts and irregular menses.

Following a diagnostic hysteroscopy, Ms. Ducat was diagnosed with uterine prolapse and pelvic

organ prolapse.

        5.     In May 2003, Ms. Ducat underwent a paravaginal repair with mesh placement.

The anterior repair was with Gynemesh fixed bilaterally to white line with vicryl sutures.




1233363.2
        6.       Over the next two years, Ms. Ducat experienced mesh erosion. After a mesh

erosion revision, Ms. Ducat no longer experienced discomfort.

        7.       By June 2005, however, Ms. Ducat again experienced mesh erosion. She sought

treatment at St. Vincent; upon physical examination, approximately five millimeters of

Gynemesh was visible at the apex of the paravaginal area on her left side. Ms. Ducat underwent

another surgery in which the anterior vaginal wall was opened, the scar, mesh and fascia were

dissected and excised off completely on her left side. Residual mesh from Ms. Ducat’s right side

was also removed.

        8.       Following this surgery, Ms. Ducat did not experience additional symptoms for

over a decade.

        9.       Beginning in or about August 2017, Ms. Ducat began to experience heavy,

chronic, vaginal bleeding. She again sought treatment at St. Vincent; where doctors determined

the Gynemesh was visible protruding from the left mid sulcus of Ms. Ducat’s vagina.

        10.      Over the next year, Ms. Ducat sought help from multiple providers, including a

urogynecologist. She underwent at least two vaginal mesh excisions, and multiple, painful in-

office cauterizations in an effort to decrease or stop the bleeding.

        11.      Complicating Ms. Ducat’s treatment efforts was the risk that removing the

entirety of the mesh material could unnecessarily compromise other tissue, such as the bladder.

Thus, efforts to remove the mesh needed to balance the need to remove the mesh involved in the

vaginal mucosa erosion while preserving the integrity of Ms. Ducat’s other internal organs.

        12.      Nonetheless, Ms. Ducat continued to experience vaginal bleeding on a daily basis.

She was referred to Dr. Johnson at Framingham Union Hospital in December 2018 for surgery.

Dr. Johnson noted that Ms. Ducat “has persistent vaginal wound separation that resulted in




                                                  2
1233363.2
abundant bleeding with the passage of large clots per vagina. Multiple prior physicians have tried

primary repairs to reapproximate the defect only to have the wound further separate and lead to

prolonged bleeding.”

        13.    Dr. Johnson performed a cystoscopy and vaginal exploration, and placed a

DermaPure decelluralized dermis allograft in an effort to resolve Ms. Ducat’s persistent vaginal

wound separation and continued heavy bleeding. During surgery, Dr. Johnson’s examination

while Ms. Ducat was under anesthesia confirmed that she had a 2 x 3 centimeter defect along the

left apical border of her vagina, with one centimeter granulation tissue.

        14.    Unfortunately, the December 2018 surgery was unsuccessful. Ms. Ducat

continued to experience heavy daily bleeding.

        15.    In early June 2019, Ms. Ducat underwent another surgery. Initially, Ms. Ducat’s

bleeding lessened significantly after surgery and seemed to resolve intermittently.

        16.    Less than 10 weeks after surgery, however, Ms. Ducat began experiencing

increased bright red, vaginal bleeding. Again, her surgery had not been successful.

        17.    In May 2020, Ms. Ducat underwent yet another surgery to attempt to remove

more of the Gynemesh.

        18.    By this point, Ms. Ducat had experienced chronic, heavy vaginal bleeding almost

every day for roughly two and a half years. Due to an underlying condition, Ms. Ducat must take

daily anticoagulation medication which further exacerbates her already uncomfortable and

disruptive symptoms.

        19.    At times, Ms. Ducat’s bleeding was so heavy that she could not engage in much,

if any, activity. She cancelled vacations and restricted her social life because of her symptoms.

Each of her procedures attempting to stop the bleeding left her in serious pain.




                                                 3
1233363.2
        20.     Further, given the constant, heavy vaginal bleeding, Ms. Ducat abstained from

sexual activity during this time period, which seriously impacted her relationship with her

husband, Mr. Ducat.

        21.     Initially, the May 2020 surgery was successful and Ms. Ducat was symptom-free

for approximately nine months. Beginning in March 2021, however, Ms. Ducat began to

experience intermittent vaginal bleeding. Because not all of the Gynemesh has been removed,

she remains concerned that this bleeding could become heavier and more regular at any time.

                                  COUNT I – Negligent Design

        22.     Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if fully stated herein.

        23.     Ethicon owed Ms. Ducat a duty of reasonable care in designing, manufacturing,

and selling the Gynemesh.

        24.     Ethicon knew or had reason to know that its product was negligently designed or

manufactured.

        25.     Ethicon breached its duty of care to Ms. Ducat either by designing,

manufacturing, and/or selling Gynemesh that could, and indeed was likely to, erode and cause

injury to Ms. Ducat. Ethicon further breached its duty of care to Ms. Ducat by designing,

manufacturing, and/or selling Gynemesh that, on information and belief, could not be safely

removed in its entirety once it eroded and caused injury to Ms. Ducat.

        26.     On information and belief, a safer alternative design existed at the time Ms. Ducat

was implanted with the Gynemesh; possible safer alternative designs include but are not limited

to mesh made from a different material such as polyvinylidene fluoride (PVDF) or polyurethane;

mesh utilizing a sealed border; and/or a cadaveric sub-urethral sling.




                                                 4
1233363.2
        27.     These breaches of Ethicon’s duty of care have caused Ms. Ducat injury.

                          COUNT II – Implied Warranty of Merchantability

        28.     Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if fully stated herein.

        29.     Ethicon is a merchant with respect to vaginal mesh, including the Gynemesh

implanted in Ms. Ducat.

        30.     Ethicon manufactured and sold the Gynemesh.

        31.     Ms. Ducat is a person whom Ethicon could reasonably have foreseen would use

the Gynemesh. She used the Gynemesh in a reasonably foreseeable way.

        32.     The Gynemesh was dangerously defective at the time it left the defendant’s

control, because it could, and was likely to, erode and cause injury to Ms. Ducat.

        33.     The Gynemesh was dangerously defective at the time it left the defendant’s

control because, on information and belief, it could not be safely removed in its entirety once it

eroded and caused injury to Ms. Ducat.

        34.     The Gynemesh was unsuited for the ordinary use for which it was sold.

        35.     The Gynemesh’s defective or dangerous condition caused Ms. Ducat injury.

        36.     On information and belief, a safer alternative design existed at the time Ms. Ducat

was implanted with the Gynemesh; possible safer alternative designs include but are not limited

to mesh made from a different material such as polyvinylidene fluoride (PVDF) or polyurethane;

mesh utilizing a sealed border; and/or a cadaveric sub-urethral sling.

                                 COUNT III – Loss of Consortium

        37.     Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

if fully stated herein.




                                                 5
1233363.2
         38.       Ms. Ducat and Mr. Ducat are a married couple.

         39.       As a direct and proximate result of the Defendant’s negligence, Plaintiff Douglas

Ducat has been deprived of full care, comfort, society, companionship, and consortium of his

wife, Jill Ducat.

         40.       Mr. Ducat is entitled to damages for his loss of consortium in an amount to be

proven at trial.



         WHEREFORE, Plaintiffs Jill Ducat and Douglas Ducat respectfully request that this

Court:

         A. Enter judgment in their favor on all counts of the Amended Complaint;

         B. Award Jill Ducat damages in an amount to be proven at trial, together with interest

               and costs;

         C. Award Douglas Ducat damages for loss of consortium in an amount to be proven at

               trial, together with interest and costs; and

         D. Award Plaintiffs such other and further relief as the Court deems appropriate.

Plaintiffs demand a trial by jury on all claims so triable.




                                                      6
1233363.2
                                                   Plaintiffs Jill Ducat and Douglas Ducat,

                                                   By their attorneys,




                                                   Kevin T. Peters, BBO#550522
                                                   kevin.peters@gesmer.com
                                                   Jennifer A. Henricks, BBO#694635
                                                   jennifer.henricks@gesmer.com
                                                   GESMER UPDEGROVE LLP
                                                   40 Broad Street
                                                   Boston, MA 02109
                                                   Telephone: (617) 350-6800
                                                   Facsimile: (617) 350-6878

    DATED: May 5, 2021




                               CERTIFICATE OF SERVICE

        I, Kevin T. Peters, hereby certify that on May 6, 2021, I filed the foregoing document
electronically with the Clerk of Court using the CM/ECF system, which will serve notice on all
counsel of record.

                                                   /s/ Kevin T. Peters
                                                   Kevin T. Peters




                                               7
1233363.2
